 

 

IN THE UNITED STATES DISTRICT COURTOIS OLT 16 PM 12: 13

FOR THE SOUTHERN DISTRICT OF GEORGIA». MM | (UW)

r

\

RULE 26 INSTRUCTION ORDER

In a case originally filed in this district, the parties shall confer as provided in Federal
Rule of Civil Procedure 26(f) by the earlier of sixty days after any defendant has been served
with the complaint or forty-five days after any defendant has appeared. L.R. 26.1(a).’ In
removed cases, the parties shall confer within twenty-one days from the later of the date of
removal or filing of the last answer, but in no event later than forty-five days after first
appearance by answer or Rule 12 motion of any defendant named in the original complaint.
L.R. 26.1(e). In cases transferred from another district, the parties shall confer within
twenty-one days of the case docketing in this district. L.R. 26.1(f).

Within fourteen days after the Rule 26(f) conference, the parties shall complete and
file the attached Rule 26(f) report. L.R. 26.1(b). A copy of this form in fillable format can be
found by following this link: https://www.gasd.uscourts.gov/sites/gasd/files/rule26f.pdf. A
party who cannot gain the cooperation of the other party in preparing the report should
advise the Court prior to the filing deadline.

SO ORDERED.

Luke

BRIAN K. ERPS
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA

 

' The Local Rules may be found on the Court’s website at www.gasd.uscourts.gov.

 
pt

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA

Plaintiff

)
)
)
)
) Case No.
)
)
)
)

Defendant

RULE 26(f) REPORT
Date of Rule 26(£) conference:
Parties or counsel who participated in conference:

 

 

 

 

If any defendant has yet to be served, please identify the
defendant and state when service is expected.

 

Date the Rule 26(a)(1) disclosures were made or will be made:

 

If any party objects to making the initial disclosures required by

Rule 26(a)(1) or proposes changes to the timing or form of those

disclosures,

(a) Identify the party or parties making the objection or
proposal:

 

 

 

(b) Specify the objection or proposal:
 

 

 

6. The Local Rules provide a 140-day period for discovery. If any
party is requesting additional time for discovery,

(a) Identify the party or parties requesting additional time:

 

 

 

(b) State the number of months the parties are requesting for
discovery:
months

(c) Identify the reason(s) for requesting additional time for
discovery:

Unusually large number of parties
Unusually large number of claims or defenses
Unusually large number of witnesses
Exceptionally complex factual issues

__. Need for discovery outside the United States

Other:

 

(d) Please provide a brief statement in support of each of the
reasons identified above:

 

 

 
 

 

 

 

If any party is requesting that discovery be limited to particular
issues or conducted in phases, please

(a) Identify the party or parties requesting such limits:

 

 

 

(b) State the nature of any proposed limits:

 

 

 

The Local Rules provide, and the Court generally imposes, the
following deadlines:

Last day for filing motions to add 60 days after issue is joined
or join parties or amend pleadings

Last day to furnish expert witness 60 days after Rule26(£)

report by plaintiff conference

Last day to furnish expert witness 90 days after Rule 26(£)

report by a defendant conference (or
60 days

after the answer,
whichever is later)
Last day to file motions 30 days after close of
discovery

If any party requests a modification of any of these deadlines,

(a) Identify the party or parties requesting the modification:

 

 

 

(b) State which deadline should be modified and the reason
supporting the request:

 

 

 

 

 

9. Ifthe case involves electronic discovery,

(a) State whether the parties have reached an agreement
regarding the preservation, disclosure, or discovery of
electronically stored information, and if the parties prefer to
have their agreement memoralized in the scheduling order,
briefly describe the terms of their agreement:

 

 

(b) Identify any issues regarding electronically stored
information as to which the parties have been unable to
reach an agreement:

 

 
10.

11.

12.

 

If the case is known to involve claims of privilege or protection of
trial preparation material,

(a)

(b)

(c)

State whether the parties have reached an agreement
regarding the procedures for asserting claims of privilege or
protection after production of either electronic or other
discovery material:

 

 

Briefly describe the terms of any agreement the parties wish
to have memoralized in the scheduling order (or attach any
separate proposed order which the parties are requesting
the Court to enter addressing such matters):

 

 

Identify any issues regarding claims of privilege or
protection as to which the parties have been unable to reach
an agreement:

 

 

 

State any other matters the Court should include in its scheduling
order:

 

 

The parties certify by their signatures below that they have
discussed the nature and basis of their claims and defenses and
the possibilities for prompt settlement or resolution of the case.
Please state any specific problems that have created a hindrance
to the settlement of the case:

 

 

 

This. ss dayof__ ss —‘CS:=Ciéi OT.

Signed:

 

Attorney for Plaintitf

 

Attorney for Defendant
